*462ON REHEARING.
MCCLELLAN, J.
(2, 3) If the act under consideration did not affect the abolition in January, 1917, of the office of county treasurer in all counties of the state which now have, or hereafter may have, populations of 50,000 or less, there would be basis for the contention that the act only operates to suspend the existence of the office of county treasurer in a county or counties having a population of 50,000 or less. Since the act, as noted in the title, expressly abolishes the office in all counties within the population class therein defined, the premise for the contention indicated is not present. The first section of the act provides “that the-office of county, treasurer is hereby abolished.” The last section of the act provides, after a general repealing clause, that it shall not apply to counties having a population of 50,000 or more according to the present or the future federal census. The two provisions of the act, when read in appropriate, necessary relation, establish this as the legislative intent: That the office is abolished (in January, 1917) in-all counties having a population of 50,000 or less. The act cannot be read to any other effect. Population is a valid basis for a classification made in good faith. If, perchance, a county’s population now below should hereafter increase above 50,000, according to the federal census, a question of what law should have application thereto may arise; but that question would not be of a constitutional nature.
The application for rehearing is denied.
Anderson, C. J., and Sayre and Gardner, JJ., concur.